Order, Supreme Court, New York County (Beverly Cohen, J.), entered September 15, 1995, which, inter alia, granted the motion of defendants Princz, Prinezeo Productions Inc. and Lavender for summary judgment dismissing the first cause of action as time-barred and judgment of the same court and Justice entered October 2, 1995, which, inter alia, dismissed that cause of action, unanimously affirmed, with costs.
The IAS Court properly characterized the allegations underlying the first cause of action as one for defamation and properly dismissed it as time-barred under the applicable one-year Statute of Limitations (CPLR 215 [3]). The complaint did not state a cause of action for tortious interference with prospective business relations, as plaintiff now asserts (see, WFB *279Telecommunications v NYNEX Corp., 188 AD2d 257, lv denied 81 NY2d 709), since there is no allegation that plaintiff was actually and wrongfully prevented from entering into or continuing in a specific business relationship (McGill v Parker, 179 AD2d 98, 105) as a result of defendants’ conduct (Mandelblatt v Devon Stores, 132 AD2d 162, 169). Concur—Milonas, J. P., Kupferman, Ross and Tom, JJ.